internal_revenue_service number release date index number ---------------------- --------------------------- ------------------------- ------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-155642-07 date date legend distributing controlled sub year date business a business b business c business d business e ------------------------- ------------------------------- ----------------------- ----------------- ------------------------------- ----------------------- ------------------------------------ ------------------------------- ----------------------- ------- ------------------------- ------------------------------- ----------------------------- --------------------------- ------------------------------------------------------ ------------------------- plr-155642-07 business f class x stock class y stock group x group y exchange payable stock_option plan a b c d e ------------------------------ ------------------------------ ----------------------------- ----------------------- ------------------------- ------------------------------------ ----------------------------------------------------------------- ----------------------------------------------------- - ---- ----------------- ------ ----------------- ------------ dear --------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions collectively the proposed transactions the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding plr-155642-07 whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing is a holding_company that owns the stock of several subsidiaries including approximately a percent of the stock of sub and all of the stock of controlled both of which have been members of the distributing affiliated_group for more than five years sub and its subsidiaries are engaged in business a through its direct and indirect subsidiaries other than controlled and its subsidiaries distributing is also engaged in business b business c business d and business e controlled conducts business f through its wholly owned subsidiaries and has outstanding one class of common_stock all of which is owned by distributing the controlled common_stock distributing has held all of its shares of controlled common_stock for more than five years distributing has two classes of stock outstanding class x stock and class y stock each of which is publicly traded and listed on the exchange the class y stock reflects the economic_performance of group y which consists of distributing's stock ownership_interest in controlled and all distributions therefrom a payable which will be repaid in its entirety prior to the proposed transactions and any liabilities costs and expenses attributable to controlled or business f or the past present or future business of controlled the class x stock reflects the economic_performance of group x which consists of all of distributing's assets and liabilities other than the economic_interest in group y represented by the outstanding class y stock and includes as an asset the payable as of date there were approximately b shares of class y stock outstanding representing a c percent economic_interest in group y distributing has also granted options to purchase shares of class y stock and stock appreciation rights based on the performance of the class y stock to employees of controlled and its subsidiaries under the stock_option plan beginning in year sub has disposed of certain non-core businesses related to business a as described in the ruling_request distributing has submitted financial plr-155642-07 information indicating that business a and business f each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions for what are represented to be valid business purposes the following transactions have been proposed i ii iii iv controlled will increase the authorized number of its shares and subdivide the existing outstanding shares of controlled common_stock into a number of shares equal to the number of shares of class y stock issued and outstanding at that time divided by a fraction that represents the interest in the economic_performance of group y reflected by the class y stock issued to the public the recapitalization distributing will distribute one share of controlled common_stock in complete redemption of each issued and outstanding share of class y stock the redemption distributing intends to commence an exchange_offer which is expected to close on or about the date of the redemption the exchange_offer pursuant to the exchange_offer distributing will offer to exchange all of its remaining shares of controlled common_stock for outstanding shares of class x stock the exchange ratio for the exchange_offer will be determined under a formula to be set by distributing and is expected to include a premium to induce distributing shareholders to tender their class x stock in the exchange_offer if all of the shares of controlled common_stock held by distributing after the redemption are not subscribed for in the exchange_offer or if the exchange_offer is not commenced or consummated the balance of the controlled common_stock held by distributing will be distributed as promptly as practicable to the remaining holders of class x stock on a pro_rata basis the clean-up dividend and collectively with the exchange_offer the back-end distribution the redemption and the back-end distribution are collectively referred to herein as the distribution v distributing will not distribute fractional shares of controlled common_stock in the back-end distribution rather the distribution agent will aggregate and sell on the open market all fractional shares of controlled common_stock and distribute to each holder of class x stock that plr-155642-07 otherwise would receive a fractional share of controlled common_stock in the back-end distribution its proportionate share of the net_proceeds of such sale vi vii each holder of an option to purchase shares of class y stock or stock appreciation rights sars based on the performance of the class y stock will receive options or sars issued by controlled with respect to controlled common_stock that contain substantially_similar terms and conditions in connection with the distribution distributing and controlled will enter into an agreement intended to govern the relationship between them and their respective affiliates after the distribution the separation agreement the separation agreement will include cross- indemnification provisions relating to certain liabilities including those related to the operation of their respective businesses and other matters representations the following representations have been made with respect to the proposed transactions a b c d the fair_market_value of the controlled common_stock received by each holder of class y stock in the redemption will be approximately equal to the fair_market_value of the shares of class y stock surrendered by the shareholder in exchange therefor the fair_market_value of the controlled common_stock and cash in lieu of fractional shares received by each holder of class x stock in the exchange_offer will be approximately equal to the fair_market_value of the shares of class x stock surrendered by the shareholder in exchange therefor no part of the consideration distributed by distributing with respect to the class x stock and the class y stock will be received by a shareholder of distributing as a creditor employee or in any capacity other than as that of a shareholder of distributing each of distributing and controlled will treat all members of its respective separate_affiliated_group as defined in sec_355 as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business plr-155642-07 e f g h i j the five years of financial information submitted on behalf of the business conducted by sub and its subsidiaries each a member of the separate_affiliated_group as defined in sec_355 of which distributing is the common parent the distributing sag is representative of the present business operations of business a except for the disposition of certain non-core businesses beginning in year and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the business conducted by controlled and its subsidiaries each a member of the separate_affiliated_group as defined in sec_355 of which controlled is the common parent the controlled sag is representative of the present business operations of business f and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted following the distribution the distributing sag and the controlled sag will each continue the active_conduct of its business independently and with its separate employees the distribution is being carried out for the following corporate business purposes to allow distributing's and controlled's management to focus their respective efforts and deploy their respective capital on their own individual strategic priorities to enhance controlled's ability to attract and retain senior management and board members to provide controlled with access to competitively priced capital to allow controlled to use its stock as acquisition currency and to improve the reputation of distributing among rating agencies with the goal of improving the long-term financial strength and risk profile of distributing and its subsidiaries the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the redemption and the back-end distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the period determined after applying section plr-155642-07 k l m n o p d beginning years prior to the date of the redemption and ending on the date of the distribution for purposes of sec_355 immediately after the redemption and the back-end distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either acquired by purchase as defined in sec_355 and during the period determined after applying sec_355 beginning years prior to the date of the redemption and ending on the date of the distribution or attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the period determined after applying sec_355 beginning years prior to the date of the redemption and ending on the date of the distribution distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and its subsidiaries and controlled and its subsidiaries at the time of or subsequent to the distribution other than obligations arising under the separation agreement immediately before the redemption items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the redemption see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-155642-07 q r s t u the class y stock constitutes stock of distributing for federal_income_tax purposes no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled immediately after the distribution it is expected that the redemption and the exchange_offer will be consummated within d of each other and in any event the back-end distribution will be completed within e following consummation of the redemption after the redemption no director officer or key_employee of distributing or any of its subsidiaries will be a director officer or key_employee of controlled or any of its subsidiaries the payment of cash in lieu of fractional shares of controlled common_stock if any pursuant to the back-end distribution is solely for the purpose of avoiding the expense and inconvenience of issuing and maintaining fractional shares and will not represent separately bargained for consideration it is expected that the total amount of cash paid in lieu of fractional shares of controlled common_stock will not exceed one percent of the total consideration that will be distributed to holders of class x stock in the back-end distribution it is intended that no holder of class x stock will receive cash in lieu of fractional shares in an amount equal to or greater than the value of one whole share of controlled common_stock based solely on the information submitted and the representations set forth above we rule as follows rulings no gain_or_loss will be recognized by holders of class x stock or class y stock upon the receipt of shares of controlled common_stock in the distribution sec_355 no gain_or_loss will be recognized by distributing upon the distribution of shares of controlled common_stock in the distribution sec_355 the basis of the controlled common_stock received in the redemption in the hands of a holder of class y stock will be the same as the basis of the class y stock exchanged therefor sec_358 plr-155642-07 the basis of the controlled common_stock in the hands of a holder of class x stock who exchanges shares of class x stock for controlled common_stock in the exchange_offer will be the same as the basis of the class x stock exchanged therefor sec_358 to the extent that shares of controlled common_stock are distributed to holders of class x stock on a pro_rata basis pursuant to the clean-up dividend the aggregate basis of the class x stock and the controlled common_stock in the hands of such holders will be the same as the basis of the class x stock on which such distribution was made allocated in proportion to the fair market values of the class x stock and the controlled common_stock sec_358 if a holder of class x stock or class y stock that purchased or acquired such shares on different dates or at different prices is not able to identify which particular share of controlled common_stock is received in exchange for or as a distribution with respect to a particular share of class x stock or class y stock the holder may designate which particular share of controlled common_stock is received in exchange for or as a distribution with respect to a particular share of class x stock or class y stock provided the designation is consistent with the terms of the distribution sec_1_358-2 the holding_period of each holder of class y stock in the controlled common_stock received in the redemption will include the holding_period of the class y stock exchanged therefor provided that such class y stock is held as a capital_asset on the date of the redemption sec_1223 the holding_period of each holder of class x stock in the controlled common_stock received in the exchange_offer or the clean-up dividend will include the holding_period of the class x stock exchanged therefor or with respect to which the distribution of the controlled common_stock is made provided that such class x stock is held as a capital_asset on the date of the exchange_offer or the clean-up dividend as the case may be sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 a holder of class x stock who receives cash in lieu of a fractional share of controlled common_stock in the exchange_offer or the clean-up dividend plr-155642-07 will recognize gain_or_loss measured by the difference between the basis of the fractional share deemed to be received as set forth above in rulings and and the amount of cash received sec_1001 any gain_or_loss will be treated as capital_gain or loss provided the fractional share of stock would be held as a capital_asset on the date of the exchange_offer or the clean-up dividend as the case may be sec_1221 and sec_1222 payments made by distributing or its subsidiaries to controlled or its subsidiaries or vice-versa under the separation agreement that i have arisen or will arise for a taxable_period ending on or before the redemption or for a taxable_period beginning before and ending after the redemption and ii will not become fixed and ascertainable until after the redemption will be treated as occurring immediately before the redemption see 344_us_6 revrul_83_73 1983_1_cb_84 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 iv whether the class y stock is stock of distributing for federal_income_tax purposes and v whether the recapitalization qualifies as a reorganization under sec_368 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-155642-07 attaching a statement to their return that provides the date and control number of the letter_ruling sincerely sean p duffley senior legal counsel corporate cc
